Citation Nr: 1046626	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the claimed residuals of a 
right heel stress fracture.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 
1971.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the RO.  

The Board remanded the case in May 2007 and in August 2009 to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.  

The purpose of these remands was to undertake additional 
procedural and evidentiary development, to include scheduling the 
Veteran for VA examination, obtaining outstanding treatment 
records.  

All of the actions previously sought by the Board through its 
prior development requests appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  


FINDINGS OF FACT

1.  The Veteran is shown to have been treated for right Achilles 
tendonitis during service.  

2.  The Veteran is not found to have presented credible lay 
assertion sufficient to establish that he suffered a right heel 
stress fracture during service or that he experienced a 
continuity of symptomatology referable to a right foot disorder 
following service.  

3.  The currently demonstrated osteophyte formation involving the 
right second toe tarsometatarsal articulation and the mild 
irregularity of the great toe interphalangeal joint surfaces are 
not shown to be due to an injury or other event of the Veteran's 
period of active service.  

4.  The Veteran is not shown to have current right foot 
disability due to a Achilles tendonitis or a stress fracture of 
the heel.  



CONCLUSION OF LAW

The Veteran does not have a residual right foot disability due to 
a heel stress fracture or other disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in October 2002, July 2007, 
August 2009 and November 2009.  

In the July 2007, August 2009 and November 2009 letters, the 
Veteran was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted, the claim was readjudicated in August 2010.  As this 
course of action has corrected any initial notice errors, there 
is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded multiple VA 
examinations to address the nature and etiology of his claimed 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was an active participant in the claims process, 
identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128- 30 
(2000).  


Analysis

The Veteran asserts that he currently has residuals of a right 
heel stress fracture that happened during service.   

The Board concedes, a service treatment record, dated in November 
1969, shows complaints of pain in the right ankle for 3 days, and 
mild edema with no discoloration on physical examination.  The 
physician noted the Achilles tendon was painful to palpation, and 
the Veteran was diagnosed with Achilles tendonitis.  

Notably, on a November 1971 release from active duty Report of 
Medical Examination, examination of the feet and of the lower 
extremities was noted as normal.  

Furthermore, a claimed right heel disorder was not shown in the 
record until many years after the Veteran was discharged from 
service.  Thus, there is strong evidence against a finding of any 
continuity of symptomatology since service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The private treatment records generally show findings of no edema 
in the extremities.  

The Veteran underwent a VA examination in November 2008 and 
reported injuring his right foot while marching in boot camp, and 
noted that periodically since then, his right foot gives out on 
him.  He denied having pain in the past year, surgeries on the 
foot, special shoes or inserts, fractures, medications, or 
activity restrictions.  He currently worked as a school bus 
driver.  

On examination, the Veteran was in no acute distress, walked with 
a normal gait, used no assistive devices, experienced no edema in 
the right foot, and had no pain on manipulation, callosities or 
deformities.  He had pedal pulses of 2+ and a range of motion to 
20 degrees dorsiflexion without pain, and 45 degrees plantar 
flexion without pain.  

The VA examiner noted no pain on the range of motion of any of 
the joints tested or additional limitation due to pain, fatigue, 
weakness or lack of endurance following repetitive use.  

On clinical testing, the VA examiner noted findings of a 
calcaneal spur of the right foot, and X-ray findings of no acute 
bony injury, osteophyte formation at the second toe 
tarsometatarsal articulation likely from prior trauma, and mild 
irregularity of the great toe interphalangeal joint surfaces.  

A second VA examination report, dated in March 2010, noted a 
history of injury to the right foot in boot camp in 1969 during a 
march and periodic right foot giving out.  

The Veteran denied having any pain, fractures, surgeries, special 
shoes or inserts, or activity restrictions.  Further, he denied 
taking medications.  He was no longer employed and reported 
spraining his right ankle 30 to 35 years ago and currently 
experiencing right foot giving out.  

An examination of the right foot revealed no acute distress, a 
normal gait without use of any assistive devices, no edema, pedal 
pulses that were 2+, no pain on manipulation, no callosities, 
normal weight bearing, and no deformities.  

The VA examiner observed that the extremity was pink, warm and 
dry with range of motion manifested by dorsiflexion to 20 
degrees, plantar flexion to 45 degrees, both without pain, or 
diminution with repetitive testing.  

The examiner noted that the ankle exhibited no instability, that 
there was no pain with range of motion of any joint, and that all 
bone joints had no additional limitation, pain, fatigue, weakness 
or lack of endurance following repetitive use.  

The results included that of an X-ray study in December 2008, 
showing no evidence of acute bony injury of the right foot, 
osteophyte formation at the second toe tarsometatarsal 
articulation likely from prior trauma, and mild irregularity at 
the great toe interphalangeal joint surfaces.  

The Veteran was diagnosed with bone spurs at the second 
tarsometatarsal per X-ray report, likely from prior trauma.  

In an addendum, the VA examiner noted that, although service 
treatment records, dated in November 1969, reflected a 3-day 
history of right ankle pain diagnosed as Achilles tendonitis, 
there was no further mention anywhere of any complaint regarding 
a right foot or ankle disorder, and the exit physical, dated in 
November 1970, was normal regarding the lower extremities.  

The examiner opined with respect to the Veteran's current right 
foot complaints that there was no objective evidence of a heel 
stress fracture, with only a 3-day history of Achilles tendonitis 
with no follow-up or additional complaints regarding Achilles 
tendonitis in service, and  no mention of objective findings for 
injury of his right foot in service, are less likely than not 
related to his service.  

The Board finds that the March 2010 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition question.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

Here, the March 2010 VA examiner based the opinion on both a 
current examination of the Veteran and a review of the documented 
medical history and findings and supported by a rationale that 
discusses both.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  See 
also Guerrieri.  

In this regard, the VA examiner concluded that the Veteran's 
current right foot complaints, with no objective evidence of a 
heel stress fracture, were less likely than not related to his 
service, based on a thorough review of the Veteran's in-service 
and post-service treatment records.  

Moreover, on this record, the Veteran has failed to submit any 
medical evidence in support of his assertions that he is 
suffering from a right heel disorder due to an injury or other 
event during service.  

Overall, the only evidence of record supporting the Veteran's 
claim for service connection are his own lay statements and 
descriptions of his symptomatology.  

The Board must assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 
3.159(a)(1) and (2) defining, respectively, competent medical and 
lay evidence.  

Where the determinative issue involves causation or a diagnosis, 
there must be competent evidence and, generally, lay statements 
are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

However, lay evidence can be competent to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence) or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, any information simply recorded by a medical examiner 
and unenhanced by any additional medical comment, and thus not 
adding any medico-evidentiary value to the lay history through 
medical expertise, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is capable of lay observation, 
if so, then lay evidence thereof is not a medical determination 
requiring medical evidence; rather, it can be established by 
competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, 
then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by 
the absence of corroborating medical evidence, but this is a 
factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

Other factors are the lapse of time in recollecting events, prior 
conflicting statements, consistency with other statements and 
evidence, internal consistency, facial plausibility, bias, self-
interest, the earliest time at which corroborating lay or medical 
evidence is first shown, and statements given during treatment 
(which are usually given greater probative weight, particularly 
if close in time to the onset thereof).  

Although the Veteran is deemed competent to describe right heel 
or foot symptoms, to include "giving out," as this particular 
symptom is capable of lay observation, he has not been shown to 
possess any training or expertise and is not competent to comment 
meaningfully as to the nature and likely etiology of his claimed 
right heel disorder.  

Accordingly, any lay opinion that he has presented as to his 
claimed right heel disability is substantially outweighed by the 
findings from the November 2008 and March 2010 VA examinations 
and addendum report, which were based upon a review of the entire 
record.  

In fact, the VA examiner addressed the in-service treatment for 
the right foot Achilles tendonitis and explained that the current 
right foot disorder was not related to Achilles tendonitis.  

Hence, the Board finds that the preponderance of the evidence is 
against the claim of service connection for the claimed residuals 
of a right heel stress fracture.  See Gilbert, 1 Vet. App. at 55. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303.  


ORDER

Service connection for the claimed residuals of a right heel 
stress fracture is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


